DETAILED ACTION
This is in response to application 14/847,962 filed on February 10, 2021 in which claims 1-9 and 11-20 are presented for examination. 

Status of Claims
Claims 1-9 and 11-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Andrade et al. (US 2010/0100518) (hereinafter Andrade) teaches determining rules to evaluate, monitoring event instances identified in finite state machines and updating evaluated rules.
Gruber et al. (US 2013/0275164) (hereinafter Gruber) teaches language pattern recognizers used to recognize patterns in input and suggest completions to fill out a pattern used to match input data with entities in a domain.
However Andrade and Gruber do not explicitly teach “evaluate the rule patterns comprising the sorted field names within the rule patterns against the stream of events comprising the sorted field names within the events, using the rule base to determine a matched rule pattern, wherein, in determining a matched rule pattern, the finite-state machine transitions from an initial state to an additional state based at least in part on a matched field name or a matched field value; invoke one or more actions for the matched rule pattern, wherein the one or more actions are performed by one or more action handlers, and wherein the one or more actions comprise a modification or .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159